            Case 1:18-cv-00249-EDK Document 24 Filed 04/15/19 Page 1 of 1




                In the United States Court of Federal Claims

                                                  )
    HONEYWELL INTERNATIONAL INC.,                 )
                                                  )
                         Plaintiff,               )
                                                  )             No. 18-249C
           v.                                     )             (Filed: April 15, 2019)
                                                  )
    THE UNITED STATES OF AMERICA,                 )
                                                  )
                         Defendant.               )
                                                  )

                                              ORDER

          On February 25, 2019, the Court granted summary judgment as to liability in favor of

Plaintiff Honeywell International, Inc. ECF No. 20. On April 12, 2019, the parties filed a joint

status report in which they agreed that the proper amount of damages is $1,946,450.50. ECF No.

23.1

         Accordingly, the Clerk is directed to enter judgment in favor of Plaintiff in the amount of

$1,946,450.50, with each side to bear its own fees and costs.



         IT IS SO ORDERED.




                                                      s/ Elaine D. Kaplan
                                                      ELAINE D. KAPLAN
                                                      Judge




1
    The government has reserved its right to seek review of the Court’s judgment.
